14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Brown PATTERSON, Plaintiff-Appellant,andMaureeen Down Patterson, Plaintiff,v.THE RIGGS NATIONAL BANK OF WASHINGTON, D.C., Defendant-Appelle.
No. 92-1505.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1993.Dec. 20, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Robert Brown Patterson, appellant pro se.
Thomas M. Brownell, Furr & Brownell, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.

PER CURIAM
OPINION

1
Robert Patterson appeals from the district court's order affirming the bankruptcy court's order finding that Patterson's debt to Riggs National Bank in the amount of $250,000 was nondischargeable under 11 U.S.C. Sec. 523(a)(6) (1988).  The issue is whether Patterson willfully and maliciously converted funds from an inactive home equity line of credit within the meaning of Sec. 523(a)(6).  The bankruptcy court's determination on this issue is one of fact, reviewed for clear error.   In re:  Green, 934 F.2d 568, 570 (4th Cir.1991).  Where the bankruptcy court's involves the choice between "two permissible views of the evidence," its findings will not be disturbed on appeal.   Tyson v. Jones & Laughlin Steel Corp., 958 F.2d 756, 759 (7th Cir.1992).   See also Bennett v. Local Union No. 66, 958 F.2d 1429, 1433 (7th Cir.1992) (factfinder's choice among permissible inferences is not clearly erroneous even if reviewing court would have weighed evidence differently).  With this standard in mind, our review of the entire record and transcript of the hearing before the bankruptcy court reveals that this appeal is without merit.  Therefore, we affirm the district court's order affirming the bankruptcy court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED